709 So.2d 185 (1998)
Marcel E. MARTY, Appellant,
v.
Patrick J. BAINTER, Appellee.
No. 97-1627.
District Court of Appeal of Florida, First District.
April 9, 1998.
Rehearing Denied May 14, 1998.
*186 Milton H. Baxley, II, Gainesville, for Appellant.
Michael J. Korn of Korn, Zehmer & Gellatly, P.A., and Ross T. Clark of Law Offices of Bateh & Clark, Jacksonville, for Appellee.
PER CURIAM.
Marcel E. Marty appeals both an order of the circuit court by which his section 44.104(10), Florida Statutes, appeal of an arbitration award was dismissed and the consequent section 44.104(11), Florida Statutes, orders of the circuit court by which the arbitration award was confirmed and money damages in the amount set by the arbitrator were awarded. Because the circuit court was acting in its appellate capacity, we treat the appeal as a petition for a writ of certiorari. See Fla. R.App. Pro. 9.030(b)(2). We grant the petition and quash the orders under review because before dismissing the appeal as a sanction for Marty's failure to comply with the appellate rules, the circuit court did not give Marty the ten day notice required by Florida Rule of Appellate Procedure 9.410. See Lawson v. State, 654 So.2d 1018 (Fla. 1st DCA 1995).
MINER, ALLEN and KAHN, JJ., concur.